20

21

22

23

24

25

 

bse 3:18-cv-01063-AJB-AGS Document 129 Filed 07/18/19 PagelD.2493 Page 1 of

Anton Ewing

3077 B Clairemont Drive #372
San Diego, CA 92117

(619) 719-9640

anton@antonewing.com

Plaintiff in Pro Per

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Anton Ewing, an individual, Case No. 3:18-CV-01063-AJB-AGS
Plaintiff, DECLARATION OF ANTON
EWING
VS.

8 Figure Dream Lifestyle, LLC a
Wyoming Limited Liability Company; [The Honorable Magistrate Judge Schopler]

Fast Advance Funding, LLC a
Pennsylvania Limited Liability
Company;

et al.

Defendants.
)

 

May it please the Court, Plaintiff Anton Ewing hereby respectfully makes
the following declaration under penalty of perjury under the laws of the United

States as following:

DECLARATION OF ANTON EWING - 1

 

 

18CV 1063
 

ASe 3:18-cv-01063-AJB-AGS Document 129 Filed 07/18/19 PagelD.2494 Page 2 of

1. Iam over the age of 18 and I have personal knowledge of the facts
herein.

2. On July 11, 2019, the Honorable Judge Bataglia and the Honorable Judge
Schopler each held hearings in which Defendant Fast Advance Funding,
LLC was to personally appear.

3. Both Judges asked attorney Kimberly A. Wright if she had heard
anything from her client/former client, Fast Advance Funding.

4. Ms. Wright stated, on the record in open court, that she had not been in
communication with her client, Fast Advance Funding, since she was
terminated and filed a motion to withdraw on June 13, 2019, except that
they acknowledged receipt of the order to show up for said hearing. See
ECF No. 116. Dan Ring, Esq, is in-house counsel for FAF.

5. The attached email exhibit conclusively establishes that Ms. Wright was
in fact in communication with her client on June 17 and on June 24,
2019. See B&P §6128 and B&P §6068(d).

6. Ms. Wright is still the sole attorney of record for Fast Advance Funding

in the pending central district TCPA lawsuit, 2:17-cv-05753-AB-JC.

Dated: July 18, 2019
Anton Ewing
/S/ a
Anton es
Plaintiff inPro per

DECLARATION OF ANTON EWING - 2

 

 

18CV 1063
10

11

12

19

20

21

22

23

24

25

 

ASe 3:18-cv-01063-AJB-AGS Document 129 Filed 07/18/19 PagelD.2495 Page 3 of

PROOF OF SERVICE

I, Anton Ewing, am over 18, a pro per plaintiff in this matter and an authorized
CM/ECF user by court order in other matters. I have filed this request for
DECLARATION OF ANTON EWING and had it served on Defendants as
follows:

18-CV-01063-AJB-AGS Notice has been electronically mailed to:
by US Mail, postage pre-paid, first class to:

Kimberly A. Wright

Revolve Law Group, LLP

2601 Main Street

Suite 1200

Irvine, CA 92614

833-775-4557

Fax: 888-711-7710

Email: Kimberly@revolvelawgroup.com

Fast Advance Funding, LLC
20 N. 3rd Street
Philadelphia, PA 19106

Bryan D. Trader, Esq

Jason Ingber, Esq

Reed Smith LLP

355 South Grand Avenue , Suite 2800
Los Angeles, CA 90071-1514

As well as all other CM/ECF users registered in this matter.

I swear under penalty of perjury that the above was served as stated. s
Dated: July 18, 2019 MLE
/ nin,

Anton Ewing

DECLARATION OF ANTON EWING - 3

 

 

18CV 1063
10

1

12

19

20

21

22

24

25

 

fase 3:18-cv-01063-AJB-AGS Document 129 Filed 07/18/19 PagelD.2496 Page 4 of

Exhibit A

DECLARATION OF ANTON EWING - 4

 

 

7

18CV 1063
Case 3:18-cv-01063-AJB-AGS Document 129 Filed 07/18/19 PagelD.2497 Page 5of 7

mM Gmail Stark S <seoresearchdata@gmail.com>

 

Fwd: Payment Received on Past Due Invoices; Current Invoice
Remaining
2 messages

 

Kimberly A. Wright <kimberly@revolvelawgroup.com> Mon, Jun 24, 2019 at 4:25 PM
To: seoresearchdata@gmail.com

See below.
And please do not contact me again on this matter.

Best,
Kimberly

Kimberly A. Wright, Esq.
Partner

Revolve Law Group, LLP
2601 Main Street

Suite 1200

Irvine, California 92614

T 833.775.4557

F 888.711.7710
kimberly@revolvelawgroup.com
www.revolvelawgroup.com

NOTICE: The information contained in this transmission is privileged, confidential, and
intended only for the use of the individual or entity named above. If you are not the intended
recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any
action in the reliance on the contents of this transmission is strictly prohibited. If you have
received this transmission in error, please notify Revolve Law Group LLP by reply e-mail or
telephone and destroy the original message. Thank you.
BEC Fat WAFASD HASAYE ACS Document 129 Filed 07/18/19 PagelD.2498 Page 6 of 7

From: "Kimberly A. Wright" <kimberly@revolvelawgroup.com>

Subject: Re: Payment Received on Past Due Invoices; Current Invoice Remaining
Date: June 24, 2019 at 11:28:06 AM PDT

To: Dan Ring <DRing@parfunding.com>

Ce: Joe Cole <joecole@parfunding.com>

Hello Dan & Joe,

Do you have any update regarding the outstanding invoice?

Best,
Kimberly

Kimberly A. Wright, Esq.
Partner

Revolve Law Group, LLP
2601 Main Street

Suite 1200

Irvine, California 92614

T 833.775.4557

F 888.711.7710
kimberly@revolvelawgroup.com
www.revolvelawgroup.com

NOTICE: The information contained in this transmission is privileged, confidential, and
intended only for the use of the individual or entity named above. If you are not the intended

recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any
action in the reliance on the contents of this transmission is strictly prohibited. If you have

received this transmission in error, please notify Revolve Law Group LLP by reply e-mail or
telephone and destroy the original message. Thank you.

On Jun 17, 2019, at 10:30 AM, Kimberly Wright <kimberly@revolvelawgroup.com> wrote:

Hi Dan,
| WaRREPOSSKRAP Baty bed SHS HH tHe amoiF OF SESE. PRBS RGR UGAIS bay the
outstanding invoices but as you can see on the attached ledgers, we just went ahead and
reduced the amount owed.

Now all that is remaining is the current invoice dated 6/13/19 in the amount of $4145.

| went ahead and filed the motion to withdraw in the Ewing case. It is still pending with the
Court and the moment that the Court issues an Order | will send it your way.

Best,
Kimberly

<TRUST Balance_FAST ADVANCE. pdf>
<TRUST Balance_CBSG INC..pdf>

Best,
Kimberly

<REVOLVE_LAW_GROUP_ANIMATION_180514_100px.gif>

Kimberly A. Wright, Esq.
Partner

Revolve Law Group, LLP

2601 Main Street

Suite 1200

Irvine, California 92614

T 833.775.4557

F 888.711.7710
kimberly@revolvelawgroup.com
www.revolvelawgroup.com

NOTICE: The information contained in this transmission is privileged, confidential, and intended only
for the use of the individual or entity named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in the reliance

on the contents of this transmission is strictly prohibited. If you have received this transmission in error,
please notify Revolve Law Group LLP by reply e-mail or telephone and destroy the original message.
Thank you.

 

Stark <seoresearchdata@gmail.com> Thu, Jul 18, 2019 at 12:33 PM
To: DRing@parfunding.com
